DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments and Arguments filed 11/16/2020
The Amendments/Arguments regarding the previous prior art rejections are seen to be persuasive. The previous rejections are withdrawn. The applicant’s amendments, in combination with the Examiner’s Amendment below, place the application in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Oppold on 1/25/2021.

The claims have been amended as follows: 



9. The system of claim

10. The system of claim.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lalomia (US 7621898) is silent regarding 
Vasconcellos (EP 0351980 A2; cited by applicant) teaches an analogous blood recovery system comprising the concept of having a continuous vacuum and multiple chambers (para 57), but is silent regarding at least “one fluid sensor” and “a second vacuum line”.
It would not be obvious to modify Lalomia with Vasconcellos or vice-versa, as the prior art references respectively operate in different manners. Furthermore, any motivation would be merely hindsight reasoning.
Claims 2-10 are also allowed by virtue of their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753